—Appeal by the People from an order of the Supreme Court, Queens County, dated October 24, 1978, which, after a hearing, granted defendant’s motion to suppress the use of identification testimony. Order reversed, on the law, and motion denied. The witness whose identification testimony was suppressed concededly knew the defendant for at least two years. The hearing court acknowledged that fact, but went beyond the proper scope of an identification hearing and suppressed her identification of defendant because it was allegedly "tainted and possibly induced by police connivance”. Under the circumstances of this case that was a question for jury determination and not for the hearing court to pass on. Mollen, P. J., Hopkins, Damiani, Titone and Shapiro, JJ., concur.